                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTOLIN GARCIA-MANZANARES,                     )
                                               )
                             Petitioner,       )
                                               )
                     v.                        )          1:17CV566
                                               )          1:15CR338-1
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                             Respondent.       )


                                           ORDER

       On July 17, 2019, the United States Magistrate Judge’s Recommendation was filed and

notice was served on Petitioner pursuant to 28 U.S.C. § 636. (ECF Nos. 110, 111). Petitioner

filed objections, (ECF No. 117), to the Recommendation within the time limit prescribed by

Section 636.

       The Court has reviewed Petitioner’s objections de novo and finds they do not change

the substance of the United States Magistrate Judge’s, (ECF No. 110), which is affirmed and

adopted.

       To the extent Petitioner attempts to raise new claims in his objections, he has failed to

file a separate Motion to Amend, and his attempt to amend his claims in his objections is

improper. In addition, he has failed to present any basis for his failure to timely or properly

assert those claims. Moreover, to the extent he now claims actual innocence, the new claims

are without merit; to the extent he raises new challenges to the voluntariness of his plea, the

claims are directly contradicted by his statements to the Court under oath during the Plea

Hearing.
       IT IS THEREFORE ORDERED that Petitioner’s Motion, (ECF No. 88), to vacate,

set aside, or correct judgment is DENIED, and this action is DISMISSED. Finding no

substantial issue for appeal concerning the denial of a constitutional right affecting the

conviction, nor a debatable procedural ruling, a certificate of appealability is DENIED.

       This, the 6th day of December 2019.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
